Citation Nr: 0943945	
Decision Date: 11/18/09    Archive Date: 11/25/09

DOCKET NO.  07-36 997	)	DATE
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center 
in Wichita, Kansas





THE ISSUE

Entitlement to reimbursement of unauthorized medical expenses 
incurred from May 31, 2007 through July 3, 2007.





ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel




INTRODUCTION

The Veteran served on active duty from February 1962 to June 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) from multiple decisions of the Department of Veterans 
Affairs Medical and Regional Office Center in Wichita, 
Kansas.  In those decisions, the Medical and Regional Office 
Center denied the Veteran's requests for reimbursement of 
unauthorized medical expenses.


FINDING OF FACT

The Veteran died in September 2007.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no 
jurisdiction to adjudicate the merits of this claim at this 
time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 
(2009); but see Veterans' Benefits Improvement Act of 2008, 
Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died during the pendency of this 
appeal.  As a matter of law, appellants' claims do not 
survive their deaths.  See Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
This appeal has become moot by virtue of the death of the 
Veteran and must be dismissed for lack of jurisdiction.  See 
38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.1302.

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or of any derivative 
claims brought by a survivor of the Veteran.  Cf. 38 C.F.R. § 
20.1106 (2009).


ORDER

This appeal is dismissed due to the death of the Veteran.



		
MICHAEL A. HERMAN
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


